UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1091


TONY DE’ANGELO LOCKLEAR,

                Plaintiff – Appellant,

          v.

TOWN OF PEMBROKE, NORTH CAROLINA; MILTON R. HUNT, Mayor of
Pembroke, in his official and individual capacities; DWAYNE
HUNT, former Acting Chief of Police for the Town of
Pembroke, in his official and individual capacities;
MCDUFFIE CUMMINGS, Town Manager of Pembroke, in his official
and individual capacities; MARIE MOORE, Acting Town Manager,
in her official capacity; GREG CUMMINGS, individually and as
a member or former member of the Town Council of Pembroke,
North Carolina; RYAN SAMPSON, individually and as a member
or former member of the Town Council of Pembroke, North
Carolina; A. G. DIAL, individually and as a member or former
member of the Town Council of Pembroke, North Carolina;
LARRY BROOKS, individually and as a member or former member
of the Town Council of Pembroke, North Carolina; LARRY
MCNEILL, individually and as a member or former member of
the Town Council of Pembroke, North Carolina,

                Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge.


Submitted:   June 13, 2013                 Decided:   July 2, 2013


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.



                                  1
Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Ann Smith, Paul Holscher, JACKSON LEWIS LLP, Cary, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In     a    civil    action   filed   in    North    Carolina    state   court,

plaintiff Tony Locklear alleged that the Town of Pembroke, North

Carolina (the “Town”), and a number of the Town’s officers and

employees,         wrongfully    terminated       him   from   the     Town’s   police

force.        On appeal, Locklear contends that the district court

erred in holding that the defendants properly removed Locklear’s

case     to       federal    court,    and,       for   a   variety     of   reasons,

incorrectly dismissed his action under Federal Rule of Civil

Procedure 12(b)(6).           As explained below, we affirm.



                                             I.

       Locklear joined the Town’s police force in December 2005.

In late 2008, he seized two ounces of cocaine while executing

two search warrants.            Locklear, who was responsible for securing

and storing the cocaine, locked it in his office locker.                           The

cocaine remained locked in the locker through at least the first

full week of April 2009.

       On April 20, 2009, Locklear went to check his locker and

found the lock was missing.                  After inventorying the locker’s

contents, he determined that the two ounces of cocaine also were

missing.          Locklear reported the missing cocaine to Acting Police

Chief Dwayne Hunt, who suspended Locklear pending investigation



                                             3
into the missing drugs.           In a letter dated June 8, 2009, Hunt

terminated Locklear.

     On June 16, 2009, Locklear appealed his termination to the

Town Council, which did not respond.                Fourteen months later,

Locklear again sought a hearing to challenge his termination,

which the Town Council denied.          In late 2010, the local district

attorney’s office informed Locklear that he had been eliminated

as a suspect in the investigation into the missing cocaine.

     Locklear       filed   the    present    action    in    North    Carolina

Superior Court on June 8, 2012, asserting claims for breach of

contract,    denial    of    procedural     due   process    under    the   North

Carolina Constitution and the Fourteenth Amendment, and wrongful

termination.     Defendants removed the case to the United States

District    Court    for    the   Eastern    District   of   North    Carolina,

asserting federal jurisdiction under 28 U.S.C. § 1331.                 Locklear

unsuccessfully moved to have the case remanded to state court.

     Thereafter, defendants moved to dismiss the action under

Rule 12(b)(6).        The district court granted defendants’ motion,

concluding that Locklear’s complaint “suffer[ed] from multiple

incurable legal defects.”          Locklear v. Town of Pembroke, N.C.,

No. 7:12-CV-201-D, 2012 WL 6701784, at *1 (E.D.N.C. Dec. 26,

2012).   Locklear appealed.




                                       4
                                          II.

                                          A.

      First, Locklear argues that removal was improper because

his complaint did not state a federal cause of action.                           “We

review   questions        of   subject         matter   jurisdiction    de     novo,

including those relating to the propriety of removal.”                      Dixon v.

Coburg Dairy, Inc., 369 F.3d 811, 815-16 (4th Cir. 2004) (en

banc) (internal quotation omitted).

      Locklear’s jurisdictional argument is belied by the plain

language of his complaint, which claims on multiple occasions

that defendants violated Locklear’s rights under the Due Process

Clause of the Fourteenth Amendment.                 See, e.g., J.A. 9 (stating

that the complaint “is an action for damages . . . for violation

of Plaintiff’s Due Process Rights . . . under the State and

Federal Constitution . . .”); J.A. 20 (“Defendants actions as

set   forth   herein     violated    Plaintiff’s        procedural    due    process

rights afforded by [the] Due Process Clause under the 14[th]

Amendment     of   the    U.S.   Constitution.”).           Indeed,    his     brief

concedes that he “made reference to the due process clause of

the   Fourteenth       Amendment     on    the      face   of   his    complaint.”

Appellant’s    Br.   at    24.      Therefore,      this   argument    is    without

merit.




                                           5
                                              B.

      Next,   Locklear     argues        that       the    district      court      erred    in

granting defendants’ motion to dismiss under Rule 12(b)(6).                                 We

review de novo a district court’s decision to dismiss an action

under Rule 12(b)(6).            In re Total Realty Mgmt., LLC, 700 F.3d

245, 250 (4th Cir. 2013).                “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

omitted).       We may affirm a district court’s dismissal of an

action under Rule 12(b)(6) “on any basis fairly supported by the

record.”        Total   Realty       Mgmt.,        700     F.3d    at    250      (quotation

omitted).

      Although Locklear’s complaint asserted a number of causes

of action, his appellate brief only challenges the dismissal of

his due process claim under the North Carolina Constitution and

his   wrongful    discharge      claim.            Therefore,      he    has      waived    any

argument that the district court incorrectly disposed of his

remaining     claims.         See    Equal         Rights    Ctr.       v.    Niles   Bolton

Assocs., 602 F.3d 597, 604 n.4 (4th Cir. 2010) (holding that

argument    was   waived      when       it   was     not    raised          in   appellant’s

opening brief).

      Turning     to    his     state         procedural          due    process       claim,

Article I,      Section    19       of    the      North     Carolina         Constitution,

                                              6
commonly referred to as the “Law of the Land Clause,” provides

that “No person shall be . . . in any manner deprived of his

life,   liberty,   or   property,   but    by   the   law   of   the   land.”

Locklear contends that defendants violated his rights under the

Law of the Land Clause when they deprived him of his property

interest in continued employment with the Town without giving

him a meaningful opportunity to grieve his discharge.

     Even assuming Locklear had a cognizable property interest

in continued employment, his Law of the Land Clause claim fails

because he had an “adequate state remedy.”            In particular, under

North Carolina law, a plaintiff may not assert a direct claim

under the North Carolina Constitution if the plaintiff has an

“adequate state remedy” at common law or under state statute.

See, e.g., Copper ex rel. Copper v. Denlinger, 688 S.E.2d 426,

429 (N.C. 2010); Corum v. Univ. of N.C. Through Bd. of Govs.,

413 S.E.2d 276, 289 (N.C. 1992).          And North Carolina courts have

held that breach of contract is an adequate state remedy for a

governmental employee claiming that he was denied procedural due

process because he was terminated without being afforded the

opportunity to go through the grievance procedures set out in




                                    7
his employment contract.*                   Ware v. Fort, 478 S.E.2d 218, 222

(N.C. App. 1996).

     Regarding his wrongful discharge claim, Locklear theorizes

that the defendants fired him for exercising his right to free

speech and for reporting criminal misconduct.                                As a threshold

matter, we note that Locklear’s wrongful discharge claim against

the individual defendants fails because, under North Carolina

law, a wrongful discharge claim may only be brought against an

individual’s       employer,          in    this      case    the    Town.        Iglesias   v.

Wolford, 539 F. Supp. 2d 831, 840 (E.D.N.C. 2008) (citing Houpe

v. City of Statesville, 497 S.E.2d 82, 89 (N.C. App. 1998).

     Turning       to    the     merits         of    Locklear’s      wrongful      discharge

claim,     under        North    Carolina             law    at-will      employees,     like

Locklear,    generally          may    be       fired   for    any    reason.        Coman   v.

Thomas Mfg. Co., Inc., 381 S.E.2d 445, 446 (N.C. 1989).                                  North

Carolina    courts       recognize          a    narrow       exception      to   this   rule,

precluding employers from firing employees for reasons that are

contrary to “public policy.”                         Id. at 447.        In particular, a

governmental employer, like the Town, may not fire an employee

for exercising his right to speak freely on matters of public

concern.    Corum, 413 S.E.2d at 289.                        To establish a free speech


     *
       We grant Locklear’s motion under Federal Rule of Appellate
Procedure 28 for leave to file a copy of the Town’s personnel
policies and procedures as an attachment to his brief.


                                                  8
wrongful discharge claim, a plaintiff must show that his speech

was    the   “motivating”     or    “but    for”    cause       of    his   termination.

Evans v. Cowan, 510 S.E.2d 170, 175 (N.C. App. 1999).

       We    agree    with   the    district       court    that      Locklear’s       free

speech claim fails because the complaint does not identify any

speech, protected or otherwise, he engaged in that precipitated

his termination.          Locklear, 2012 WL 6701784, at *2.                        As for

reporting       criminal     misconduct,           Locklear          identifies      three

instances where his supervisors directed him not to pursue a

potentially meritorious investigation.                     But the complaint does

not allege that he reported his supervisors’ alleged misconduct

to anyone or that any of these incidents “motivated” or were the

“but    for”    cause    of-or     were    even    related      to-his      termination.

Therefore,      his     wrongful    termination         claim    also       was   properly

dismissed.



                                          III.

       For     the    foregoing    reasons,       the    district’s         decision    is

affirmed.


                                                                                  AFFIRMED




                                            9